Filed with the Securities and Exchange Commission on January 17, 2014 1933 Act Registration File No.333-191807 1940 Act File No. 811- 22899 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 1 [ ] (Check appropriate box or boxes.) CAPITAL GUARDIAN FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 888 Seventh Avenue, 24th Floor New York, NY 10106-0001 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(800) 704-705-1860 Brian Kirkpatrick, President and Principal Executive Officer Capital Guardian Funds Trust 888 Seventh Avenue, 24th Floor New York, NY 10106-0001 (Name and Address of Agent for Service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On [] pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 1 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Pre-Effective AmendmentNo.2 on FormN-1A filed on December 31, 2013.This PEANo.1 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Pre-Effective Amendment No.2 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has duly caused this Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of New York and State of New York, on January 17, 2014. Capital Guardian Funds Trust By: /s/ Brian Kirkpatrick Brian Kirkpatrick, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the 17 day of January, 2014. Signature Title /s/Robert P. Morse* Chairman and Trustee Robert P. Morse /s/Brian Kirkpatrick President and Principal Executive Officer Brian Kirkpatrick /s/Michael R. Linburn* Executive Vice President, Chief Compliance Officer, Michael R. Linburn and Secretary /s/James L. Farrell, Ph.D.* Trustee James L. Farrell, Ph.D. /s/Harlan K. Ullman, Ph.D.* Trustee Harlan K. Ullman, Ph.D. /s/Amb. Kurt D. Volker* Trustee Amb. Kurt D. Volker /s/Jian Wang* Treasurer, Chief Financial Officer Jian Wang *By: /s/Brian Kirkpatrick Brian Kirkpatrick Attorney-in-Fact (Pursuant to Powers of Attorney previously filed) EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
